Landon, J.:
I concur in the result. The only appointment which the relator received was a probationary one of three months. As that expired ■ by its own limitation, he was not removed from office, and, therefore,- cannot invoke chapter 821, Laws of 1896,. which secures him from arbitrary removal during the term for which he was appointed. AU he can complain of is that he was not at the end of the probationary appointment absolutely appointed. Civil service rule 36 says that, to entitle him to such absolute appointment, his conduct and capacity “ shall have been found satisfactory.” The relator has not shown that his conduct and capacity have been found satisfactory, but - is confronted with the defendant’s finding the other way. The relator,. therefore, has not shown his clear legal right to an absolute appoint-*141merit. But I think it was for the appointing power to pass upon his conduct and capacity during the probationary period, for the reason that if the defendant had found them satisfactory, it was his duty to appoint him absolutely, and this power for the purpose of absolute appointment implies the power to find either way. Such finding was in its nature a judicial act, and cannot be reviewed upon mandamus.